DETAILED ACTION
This Office Action is in response to a communication made on December 28, 2021. 
Claims 1-20 are pending in the application.
Claims 1, 8 and 15 have been amended by the Applicant
Claim 3-6, 10-13 and 17-20 contains allowable subject matter
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The examiner acknowledges the response to the claim interpretation. The claim interpretation under 35 U.S.C. § 112(f) to claims 8 and 11 does not apply since claim 8 has been amended to remove the means-plus-function language.
Applicant’s arguments to the rejections under 35 USC §103, filed December 28, 2021, have been fully considered.
The Applicant argues on page 10 that “with respect to amended independent claim 1, Roth, Srikanth, and Shen fail to disclose, teach, or suggest at least: . . . identifying an event indicated by event data of the first electronic communication, where the event is external to one or more resource-controlling systems and corresponds to a particular geolocation;”. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the .

Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al (US Patent No. 9,075,788 B1), in view of Scarborough et al (US Patent Application Pub. No. 2019/0281531 A1) hereinafter Scarborough, and in view of Srikanth et al (US Patent Application Pub. No. 2012/0198073 A1) hereinafter Srikanth, and in further view of Shen et al (US Patent application Pub. No. 2014/0229610 A1) hereinafter Shen.
Regarding claims 1, 8 and 15, Roth teaches: 
A method comprising: detecting a first electronic communication received via one or more interfaces from a monitoring system; (see Fig. 1 and col.1 lines 5-25, Roth shows a system for provisioning, administering, and managing the physical computing resources in public/private data centers that are operated by entities such as businesses to provide computing resources and services to customers, Fig. 2 and col.16 lines 34-60, col.18 lines 50-65 shows an example set of distributed services available to clients of a provider network such as compute services, storage services, database services, Cloud resource monitoring service and Web traffic monitoring service (a monitoring system), where each service has its own service manager/metadata manager and each service may utilize one or more resources of the provider network to implement and/or provide access to the service functionality (one or more interfaces), Fig. 7 item 735 and col.17 lines 47-65, col.23 lines 53-65 shows the Cloud resource monitoring service provides performance and other metrics for various resources of the provider network (a first electronic communication)
identifying an event indicated by event data of the first electronic communication,  (see Fig. 7 item 735 and col.17 lines 47-65, col.23 lines 53-65, Roth shows the Cloud resource monitoring service provides performance and other metrics for various resources of the provider network, including for example virtual compute instances obtained from a compute service and storage obtained from block storage volume identifying an event indicated by event data)
consequent to the first electronic communication, performing, by one or more load-balancing processors, load-balancing operations with respect to resources and a plurality of entities, the load-balancing operations comprising: selecting an event type of the event from a plurality of event types;  (see Fig. 2 item 202D and col.4 lines 5-33, Roth shows the system includes core services such as load balancing services (one or more load-balancing processors), col.17 lines 3-18 shows various services may rely upon, or be dependent upon, other services, for example, the virtual compute instance service may provide compute instances that may be used to implement distributed/parallel computation services, a load balancing service may allow clients to automatically distribute incoming application traffic (selecting an event type) across multiple virtual compute instances provided by service (resources)
identifying one or more entities based at least in part on the event, the event type, and…; Fig. 3 items 305,120 shows resources allocated to entities/client groups (one or more entities), Fig. 21 item 2125 and col.17 lines 47-65, col.41 lines 1-54  shows an Application deployment service may automate deployment-related operations for client applications, such as capacity provisioning and automated scaling based on a given client/entity attribute set (based at least in part on the event)
identifying resource descriptions of resources assigned to the one or more entities, the resources comprising platform components specified by the resource descriptions… (see Fig. 2 and col.16 lines 34-60, col.18 lines 50-65, Roth shows each service may utilize one or more resources of the provider network to implement and/or provide access to the service functionality, Fig. 7 item 735 and col.17 lines 47-65, col.23 lines 53-65 shows the Cloud resource monitoring service provides performance and other metrics for various resources of the provider network, and each service includes service descriptors and one or more resource descriptors for resource descriptions of resources assigned to the one or more entities)
identifying a model associated with at least one of the identified resource descriptions; ; (see col.4 lines 34-65, Roth shows each service may have a respective resource model i.e., the different types of resources used for the administering and implementing the service, and how they relate to one another and a respective data model specifying how the service's data is stored and accessed; (identifying a model associated with at least one of the identified resource)
generating a resources assessment corresponding to one or more entities based of the plurality of entities based at least in part on…the model, and a particular resource capacity of a particular resource type mapped to at least part of the platform components; generating an output corresponding to content derived from the resources assessment; and causing transmission of the output via the one or more interfaces to one or more client devices and/or the one or more resource-controlling systems  (see col.11 lines 34-65, col.10 lines 3-25 ,Roth shows a client may wish to determine the likelihood of success of a desired set of configuration changes or a resource allocation or of some other operations (generating a resources assessment corresponding to one or more entities), the operations may be directed towards a plurality of service managers, e.g., one operation may be formatted in accordance with a supported operations specification (such as a set of APIs) of a particular service manager, and a second operation may be formatted in accordance with a different operations specification supported by a second service manager, and the metadata manager may generate a response/result (generating an output) of performing the collection of operations, and the requester may be able to make a more informed decision about proceeding with the operations (transmission of the output via the one or more interfaces to one or more client devices and/or one or more resource-controlling systems )
Roth does not explicitly show:
where the event is external to one or more resource-controlling systems and corresponds to a particular geolocation;
with at least a resource identifier;
based at least in part on timetables of resources that indicate capacities to generate and make available resources with respect to particular times, 
Scarborough shows:
where the event is external to one or more resource-controlling systems and corresponds to a particular geolocation; (see Fig. 1 and ¶ [0002],[0021], Scarborough shows a system for location-based task execution, which includes a resource management system and an event-provider which can identify an event, a parameter of the event, a date of the event, and a location of the event (corresponds to a particular geolocation), ¶ [0151] shows the system can also receive and process event data from one or more sensors, such as an environmental or external stimulus e.g., temperature, water, light, motion or humidity (event is external to one or more resource-controlling systems). (specs ¶ [0149] of instant application shows external events e.g. earthquakes, weather events, changes impacting a particular resource provider in other ways, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teaching of Scarborough such that the system includes an event provider function which can identify an event as internal or external events, such as an environmental or external stimulus e.g., temperature, water, light, motion or humidity, a parameter of the event, a date of the event, and a location of the event. Doing so would improve system availability and performance since the system would be able to monitor and determine events including external events and allocate the resources accordingly.
Srikanth shows:
with at least a resource identifier; (see Fig. 1 and ¶ [0005],[0018], Srikanth shows a system for organizing cloud computing resources which dynamically monitors and updates a catalog with at least a resource identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teaching of Srikanth such that the system monitors and updates a catalog and knowledge base of resources and uses model data associated with the resource descriptors to determine the availability. Doing so would improve reliability and performance since the system would be able to monitor and determine the resources to distribute the workload
Shen shows:
based at least in part on timetables of resources that indicate capacities to generate and make available resources with respect to particular times (see Fig. 1 and [0001],[0004], Shen shows a system for performing workload prediction for network-based computing, which includes a data collection component to obtain calendar data from a set of devices associated with a subscriber, and a resource management component to dynamically schedule provision of service for a request from a device of the set of devices, Fig. 2 items 202,204 and ¶¶ [0031]-[0036], shows the resource management system includes a scheduling component which receives calendar data (timetables of resources) from a system or user application associated with one or more user devices for example, schedule-related information, tasks, workflow data, and availability data (capacities to generate and make available resources with respect to particular times)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roth to incorporate the teaching of Shen such that the system includes a scheduling component which receives calendar data from a system or application associated with one or more resources, such as schedule-related information, tasks, workflow 

Regarding claims 2, 9 and 16, Roth as modified by Scarborough, Srikanth and Shen teaches method, system and media of claims 1, 8 and 15
The method as recited in claim 1, where the causing transmission of the output is to the one or more client devices and is to cause presentation of a graphical representation formatted to represent at least a portion of one or both of the resources assessment and the event data (see col.7 lines 6-30, Roth shows he metadata manager may provide the representation to the requester in several different formats in various embodiments, e.g., in response to a view display preference indicated by the requester, and displayed in a graphical format, where for example services are represented by one type of icon or image, resources by another type of icon or image, users by a third type of icon or image, and relationships between these various types of entities carrying state information is displayed by connectors between the icons, or by the relative positions of the various icons,  provided, by a graphical user interface (presentation of a graphical representation formatted to represent at least a portion of one or both of the resources assessment and the event data)

Regarding claims 7 and 14, Roth as modified by Scarborough, Srikanth and Shen teaches method and system of claims 1 and 8
The method as recited in claim 1, where the identifying the one or more entities based at least in part on the event and the event type comprises: Identifying a location corresponding to the event; determining a proximity threshold associated with the event type; and determining whether each respective location of each entity of a plurality of entities satisfies the proximity threshold with respect to the location corresponding to the event  (see Fig. 7 and col.23 line 62-col.24 line 24, Roth shows each resource descriptor may include a resource category identifier (Identifying a location) and a category may have resource-level attributes such as an Availability a proximity threshold), an indication of the geographical location of the instance's data center (with respect to the location)

Allowable Subject Matter
Dependent claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s note: 
Regarding dependent claim 3 (and its dependent claims 4-6): 
“The method as recited in claim 1” is disclosed in prior art by Roth, Scarborough, Srikanth and Shen;
“where the causing transmission of the output is to cause a load-balancing operation to execute a load transfer corresponding to at least part of the platform components from the first entity to a second entity in accordance with a load-balancing scheme so that the second entity provides at least the part of the platform components” is disclosed in prior art by Brown (US Patent Application Pub. No. 2014/0317283), in Fig. 7 step S5 and ¶ [0079] shows if capacity is exceeded, additional resources are assigned to process the workload or the workload is moved to another system (to execute a load transfer), ¶ [0062] shows the system automatically balances workload across providers (a load-balancing operation)
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Roth, Scarborough, Srikanth, Shen and Brown to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 3 as a whole.
Dependent claim 10 (and its dependent claims 11-13) and dependent claim 17 (and its dependent claims 18-20) are allowable for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

RANJAN PANT
Examiner
Art Unit 2458 
/RP/


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442